   Case: 4:18-cr-01046-HEA-SPM Doc. #: 20 Filed: 03/14/19 Page: 1 of 2 PageID #: 36



                             IN THE UNITED STATES DISTRICT COURT
                            FOR THE EASTERN DISTRICT OF MISSOURI
                                       EASTERN DIVISION

 UNITED STATES OF AMERICA                                          )
                                                                   )
         Plaintiff,                                                )
                                                                   )
 v.                                                                ) No. 4:18-CR-1046 HEA
                                                                   )
 CARRON PRIMUS                                                     )
                                                                   )
         Defendant.                                                )




                           MOTION FOR COUNSEL STATUS HEARING

Mr. Carron Primus, through counsel, hereby respectfully requests a counsel status hearing. Mr. Primus

requests that this Court appoint a different attorney to represent him in this case. Specifically, Mr.

Primus requests an attorney outside the federal public defender’s office. Though Mr. Primus and defense

counsel have endeavored to salvage the attorney-client relationship in this case, Mr. Primus does now

wish to request appointment of a different attorney.


                                              Respectfully submitted,


                                              /s/Charles J. Banks
                                              CHARLES J. BANKS
                                              Assistant Federal Public Defender
                                              1010 Market Street, Suite 200
                                              St. Louis, Missouri 63101
                                              Telephone: (314) 241-1255
                                              Fax: (314) 421-3177
                                              E-mail: Charles_Banks@fd.org

                                              ATTORNEY FOR DEFENDANT
   Case: 4:18-cr-01046-HEA-SPM Doc. #: 20 Filed: 03/14/19 Page: 2 of 2 PageID #: 37




                                    CERTIFICATE OF SERVICE


I hereby certify that on March 14, 2019, the foregoing was filed electronically with the Clerk of the Court
to be served by operation of the Court’s electronic filing system upon Dianna Collins, Assistant United
States Attorney.



                                             /s/Charles J. Banks
                                             CHARLES J. BANKS
                                             Assistant Federal Public Defender
